Backes, Y. C.
The bill is in the usual form, to foreclose a mortgage by a married woman in which her husband did not join. The document is ineffective as a mortgage lien and incapable of foreclosure. Realty Title and Mortgage Co. v. Schaaf, 81 N. J. Eq. 115.
The mortgage was given to secure a pre-existing debt, and does not come within the principle of the cited cases that a lien will be declared and enforced against the separate estate of a married woman for a debt contracted by her on the credit of her estate, and which she intended to charge therewith by the mortgage sought to be foreclosed.
Bill dismissed.